Case: 17-11022      Document: 00514453667         Page: 1    Date Filed: 05/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                    No. 17-11022
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                            May 1, 2018
                                                                            Lyle W. Cayce
YVETTE COLEMAN,                                                                  Clerk


                                                 Plaintiff-Appellant
v.

BANK OF AMERICA, N.A.; JEREMY KASTER; TOMMY BROCK,

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CV-1439


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Yvette Coleman, a female African-American formerly
employed by Defendant-Appellee Bank of America, N.A. (“the Bank”), appeals
the district court’s summary judgment in favor of the Bank and two of its
employees, Jeremy Kaster and Tommy Brock, against whom Coleman had
added claims of defamation. The history of Coleman’s employment with the
Bank and the relevant events leading up to her termination are set forth in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11022     Document: 00514453667      Page: 2   Date Filed: 05/01/2018



                                  No. 17-11022
detail by the district court in its 24 page Memorandum Opinion and Order of
August 4, 2017. Coleman contends that the Bank’s proffered reasons for firing
her in April 2016 were pretext for racial discrimination and retaliation under
Title VII, as well as violative of the Family Medical Leave Act (“FMLA”). She
also asserted claims of defamation against Kaster and Brock. In June 2017,
Coleman filed a motion to strike all of Defendants-Appellees’ summary
judgment evidence.

      We have reviewed the record on appeal, including the briefs of the parties
and the district court’s fulsome Memorandum Opinion and Order. As a result,
we are satisfied, for essentially the reasons set forth by the district court, that
its Judgment should be, and hereby is,

AFFIRMED.




                                        2